 


 HR 831 ENR: Reviving America’s Scenic Byways Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. R. 831 
 
AN ACT 
To direct the Secretary of Transportation to request nominations for and make determinations regarding roads to be designated under the national scenic byways program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Reviving America’s Scenic Byways Act of 2019.  2.National scenic byways program (a)Request for nominationsNot later than 90 days after the date of enactment of this Act, the Secretary of Transportation shall issue a request for nominations with respect to roads to be designated under the national scenic byways program, as described in section 162(a) of title 23, United States Code. The Secretary shall make the request for nominations available on the appropriate website of the Department of Transportation.  
(b)Designation determinationsNot later than 1 year after the date on which the request for nominations required under subsection (a) is issued, the Secretary shall make publicly available on the appropriate website of the Department of Transportation a list specifying the roads, nominated pursuant to such request, to be designated under the national scenic byways program.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 